Citation Nr: 1704048	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  10-10 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for additional left foot disability, claimed as a result of VA medical treatment in May 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1976 to August 1978.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  Jurisdiction was subsequently transferred to the RO in Indianapolis, Indiana.


REMAND

A review of the record reveals that further development on the issue of entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 (West 2014) for additional left foot disability, claimed as a result of VA medical treatment in May 2006 is warranted.  

In the Board's July 2014 remand, the RO was directed to obtain addendum medical opinions from the VA podiatrist and VA radiologist who provided opinions in June 2012, and if either physician was not available, then a new opinion from an appropriate VA podiatrist and/or VA radiologist must be provided.  The RO was also directed to obtain a VA medical opinion from a VA orthopedist to clarify whether the Veteran has an additional left foot disability as a result of the May 2006 treatment by VA and, if so, whether any additional disability was the result of some instance of fault on the part of VA or was due to an event not reasonably foreseeable.  This examination was requested partly due to the fact that a previous VA examiner, an emergency medicine physician, had twice provided inadequate opinions with regard to this issue in June 2012 and November 2013.  The remand directives specified that the RO "must obtain" a VA medical opinion from a VA orthopedist.  

However, the claims file reflects that VA medical opinions were obtained in October 2015 from the same VA physician who rendered the June 2012 and November 2013 VA opinions, and in November 2015 from a VA family medicine 

physician.  Also, while the October 2015 VA examiner reviewed several pieces of medical evidence in the claims file in the examination report; the examiner did not provide an opinion, instead stating that "as a compensation examiner, I am not a specialist treating foot conditions or orthopedic conditions."  

A review of the claims file does not show that opinions were obtained from the VA podiatrist and VA radiologist.  In April 2016, the Appeals Management Center obtained an in-house medical opinion from an AMC Medical Officer, who is a podiatrist.  The July 2014 remand directed that the examiners determine whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider while providing care in May 2006 and directed that the examiner make a determination as to whether VA administered the cardiac stress treadmill test on May 24, 2006, without the Veteran's informed consent.  However, the April 2016 VA examination report does not include either of these determinations.  

As a result, the Board finds that the RO has not substantially complied with the directives of the prior July 2014 remand and, thus, a remand for new medical opinions in compliance with the directives of the July 2014 remand are required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is remanded for the following actions:

1.  The RO must provide all examiners providing opinions the provisions of 38 U.S.C.A. § 1151 (West 2014) and 38 C.F.R. § 17.32 (2016) to consider when providing their opinions.

2.  Addendum opinions must be obtained from the VA podiatrist and VA radiologist who completed June 2012 VA medical opinions.  If the either physician is 

not available, it must be noted in the claims file and a new opinion from an appropriate VA podiatrist and/or VA radiologist must be provided.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.

Each examiner must review the evidence of record, and provide opinions for the following:

(1) Whether the Veteran has any additional left foot disability due to VA treatment, to include VA treatment on May 18, 2006, the day of the Veteran's initial foot x-ray, or on May 24, 2006, the day of the cardiac stress treadmill test.

(2) For any identified additional left foot disability, the examiner must offer an opinion as to whether the proximate cause of each identified additional left foot disability is the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the medical treatment in May 2006. 

Each examiner must discuss whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider while providing care in May 2006. 

Each examiner must also make a determination as to whether VA administered the cardiac stress treadmill test on May 24, 2006, without the Veteran's informed consent.  

(3) For any identified additional left foot disability, the examiner must offer an opinion as to whether the proximate cause of each identified additional left foot disability was an event not reasonably foreseeable.  

Each examiner must acknowledge and discuss the findings in the September 2009, June 2012, and November 2013 VA medical opinions of record as well as the competent lay statements from the Veteran that he experienced left foot pain prior to and during the cardiac stress treadmill test performed on May 24, 2006. 

A complete rationale for any opinion must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  After the above opinions have been obtained, the RO must obtain a VA medical opinion from a VA orthopedist, specifically a VA physician that has never been involved with this appeal.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.

The examiner must review the evidence of record, and provide opinions for the following:

(1) Whether the Veteran has any additional left foot disability due to VA treatment, to include VA treatment on May 18, 2006, the day of the Veteran's initial foot x-ray, or on May 24, 2006, the day of the cardiac stress treadmill test.

(2) For any identified additional left foot disability, the examiner must offer an opinion as to whether the proximate cause of each identified additional left foot disability is the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the medical treatment in May 2006.  The examiner must discuss whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider while providing care in May 2006.  

The examiner must also make a determination as to whether VA administered the cardiac stress treadmill test on May 24, 2006, without the Veteran's informed consent.  

(3) For any identified additional left foot disability, the examiner must offer an opinion as to whether the proximate cause of each identified additional left foot disability was an event not reasonably foreseeable.  

The examiner must acknowledge and discuss the findings in the September 2009, June 2012, and November 2013 VA medical opinions of record, as well as the competent lay statements from the Veteran that he experienced left foot pain prior to and during the cardiac stress treadmill test performed on May 24, 2006.  The 

examiner must also acknowledge and discuss the addendum medical opinions provided by the VA podiatrist and radiologist as a result of this remand.  

A complete rationale for any opinion must be provided.  If the examiner cannot provide any of the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  Thereafter, the RO must review the medical reports and ensure that all requested development has been completed in full.  If any report is deficient in any manner, the RO must undertake corrective actions prior to any further adjudication of the claims.

5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must readjudicate the claim on appeal.  If the benefit sought remains denied, the RO must provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  Thereafter, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

